     Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 1 of 15




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,             NO. 3:15-CR-189

           v.                         (MARIANI, J.)
                                      (SAPORITO, M.J.)
RHASHEAN STRANGE,

           Defendant.


                          MEMORANDUM
     This matter is before the court on the motion for reopening of

detention hearing and release (Doc. 1297) filed by the defendant,

Rhashean Strange.

     Strange, who is currently awaiting sentencing, seeks his release

from custody pending sentencing based on prison conditions at the

Lackawanna County Prison (LCP) and the inherent risk posed by his

being confined in close quarters to a large number of other inmates

during the COVID-19 global pandemic. In his motion, Strange has

certified that the assigned assistant United States attorney does not

concur in his motion. (Doc. 1297-1). Defense counsel filed a notice

indicating that the parties have been unable to resolve the motion. (Doc.

1300). Strange filed a brief in support of his motion (Doc. 1298) and the
        Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 2 of 15




government filed a brief in opposition to the defendant’s motion. (Doc.

1299). The matter is ripe for a decision.

   I.     Statement of Facts

        A federal grand jury indicted Strange on September 8, 2015,

charging him with six counts in a multi-count indictment, including:

conspiracy to unlawfully distribute and possess with intent to distribute

in excess of 1 kilogram of heroin, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A); distribution of heroin, in violation of 21 U.S.C. § 841(a)(1)

and 18 U.S.C. § 2; and using, possessing, and carrying a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c).

The indictment also contained a forfeiture allegation. On September 11,

2015, he appeared before the undersigned United States magistrate

judge for an initial appearance and arraignment where he pled not guilty

to the charges. At that time, he waived his right to a detention hearing

without prejudice to requesting a detention hearing at a later date. (Doc.

26). On September 25, 2015, Strange moved the court for a detention

hearing, which the late Honorable James M. Munley scheduled for

October 7, 2015. (Doc. 48; Doc. 49). On October 1, 2015, Strange filed a

motion to withdraw his request for a detention hearing because he was



                                       2
     Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 3 of 15




unable to present an adequate release plan at that time. (Doc. 50). He

has remained detained since that time at LCP.

     On January 12, 2016, Strange pled guilty to Count 1 of the

Indictment—conspiracy to unlawfully distribute and possess with intent

to distribute in excess of 1 kilogram of heroin in violation of 21 U.S.C.

§§ 841 (a)(1) and 841(b)(1)(A)—pursuant to a written plea agreement.

(Doc. 108). For this offense, Strange faces a maximum term of

imprisonment of 20 years, a maximum fine of $1,000,000, a maximum

term of supervised release of 3 years up to life, plus payment of the costs

of prosecution.

     The presentence report has been completed and disclosed to the

parties. The docket reflects that, over the last four years, there have been

several sealed motions to continue the sentencing, all of which have been

granted. In his brief, Strange seeks release because of the existence of

COVID-19 and the alleged adverse conditions of LCP. (Doc. 1298). He

also contends that we should reopen the detention hearing and release

him, if only temporarily, due to the health risks associated with his being

confined in a large group during the COVID-19 global pandemic. He cites

five reasons why his motion should be granted: (1) the risk that he will



                                     3
          Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 4 of 15




flee or pose a danger to the community is low; (2) the danger to the

community posed by congregate environments, such as prisons, is

substantial; (3) the current limitations on his interactions with counsel

are substantial; (4) we should find that his character is more admirable

than suggested by the offense, for which he has accepted responsibility,

and we should find that his character (supported by six character letters)

substantially mitigates against any dangers otherwise associated with

release; and (5) we can place conditions on his release, such as electronic

monitoring and a third-party custodian, that will ensure the safety of the

community and his appearance as required. (Id. at 9-14). The

government contends that Strange’s motion fails to prove “exceptional

reasons” to justify a temporary release. For the reasons discussed herein,

we will deny Strange’s motion.

    II.      Discussion

            a. COVID-19 Global Pandemic

          We are mindful of the unprecedented magnitude of the COVID-19

pandemic and the extremely serious health risks it presents. 1 “COVID-


1World Health Org., WHO Characterizes COVID-19 as a Pandemic (Mar.
11, 2020), https://www.who.int/emergencies/diseases/novel-coronavirus-
2019/events-as-they-happen.

                                         4
     Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 5 of 15




19 is the infectious disease caused by the novel coronavirus.” United

States v. Roeder, ___ Fed. App’x ___, 2020 WL 1545872, at *1 (3d. Cir.

Apr. 1, 2020) (per curiam). We are also cognizant that the President of

the United States has declared a national emergency and the Governor

of Pennsylvania has declared a state of emergency and issued a stay-at-

home order through June 4, 2020, for the majority of Pennsylvania

counties—including Lackawanna County, where the defendant is

detained at LCP. Further, the Governor has ordered all schools to remain

closed for the remainder of the 2019-2020 academic school year. We also

recognize that public health officials have strenuously encouraged the

public to practice “social distancing,” to hand-wash or sanitize frequently,

and to avoid close contact with others—all of which presents challenges

in detention facilities. See Roeder, 2020 WL 1545872, at *2; United States

v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *2 (D. Md. Mar. 17,

2020).

         b. Conditions of LCP

     Strange alleges that LCP has placed inmates on lockdown since

April 2, 2020, after a LCP staff member tested positive for COVID-19.

(Doc. 1298, at 2, 8). He contends generally—not specifically with



                                     5
     Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 6 of 15




reference to LCP—that it is difficult or impossible for inmates to engage

in social distancing and self-quarantine precautions as recommended by

the Centers for Disease Control and Prevention. There is a high turnover

in prisons where new entrants come in daily who may have been exposed

to COVID-19 in the surrounding community or other regions. (Id. at 4-8).

LCP requires lawyers to meet with their clients through glass, forcing

almost all communications to be by telephone, which limits the

frequency, length, and quality of communications between Strange and

his counsel.

     The government proffered in its brief that LCP has reported no

positive COVID-19 cases among its inmate populations and only one

corrections officer tested positive. All inmates were informed and placed

on lockdown. We further take judicial notice of recent policies and

procedures adopted by LCP to prevent or limit the spread of COVID-19

within the prison. See Shakur v. Costello, 230 Fed. App’x 199, 201 (3d

Cir. 2007) (per curiam) (taking judicial notice of county prison

procedures). Under these new policies and procedures, LCP has

suspended contact visits, regular visitation, and visitation from

volunteers, including religious leaders. It has implemented aggressive



                                    6
     Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 7 of 15




sanitation programs and suspended all programs that utilize “outside”

employees. It has prohibited individuals other than prison and medical

staff to proceed any further than the reception area. It has limited

attorney visits with inmates to meetings through a glass partition in a

lawyer visitation room unless written permission is granted by the

warden or the deputy warden. It has cancelled all conferences and out-

of-county training. It has provided for weekly contact with officials from

the state department of corrections. It has posted educational flyers in

the blocks and in the reception area. It has also implemented body

temperature screening checks for all employees and lawyers as they

enter the facility. United States v. Mendoza, No. 5:20-mj-00011, 2020 WL

1663361, at *3 & n.4 (M.D. Pa. Apr. 3, 2020).

        c. 18 U.S.C. § 3145(c)—Release Pending Sentencing

     Strange seeks release under 18 U.S.C. § 3145(c), contending that

he should be released because of the COVID-19 global pandemic and that

he is not likely to flee or pose a danger to the safety of any other person

or the community if released.

     Because Strange has pleaded guilty to a serious drug offense, see 18

U.S.C. § 3142(f)(1)(C), his detention in the first instance is governed by



                                    7
     Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 8 of 15




18 U.S.C. § 3143(a)(2), which provides that such a pre-sentence

defendant be detained unless:

        (A)(i) the judicial officer finds there is a substantial
        likelihood that a motion for acquittal or new trial will be
        granted; or

        (ii) an attorney for the Government has recommended
        that no sentence of imprisonment be imposed on the
        person; and

        (B) the judicial officer finds by clear and convincing
        evidence that the person is not likely to flee or pose a
        danger to any other person or the community.

18 U.S.C. § 3143(a)(2); see also Fed. R. Crim. P. 46(c) (placing burden of

proof on the defendant).

     Strange has proffered no evidence to support a finding that there is

a substantial likelihood that motion for acquittal or new trial will be

granted—indeed, he has pleaded guilty to a serious drug trafficking

offense. See Leathers, 2020 WL 2219853, at *2 (“Because Defendant

pleaded guilty, there is no likelihood—much less a substantial

likelihood—that a motion for acquittal or a new trial will be granted.”).

Likewise, Strange has proffered no evidence that the government will be

recommending no prison time, and in its brief in opposition, the

government advises that it plans to recommend that a sentence of

imprisonment be imposed. (Doc. 1299, at 9). Moreover, the government

                                    8
     Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 9 of 15




advises that Strange faces a mandatory minimum 10-year prison

sentence due to his criminal history. (Id. at 13). Consequently, Strange is

not eligible for release under § 3143(a)(2).

     Instead, Strange relies on § 3145(c), which provides that: “A person

subject to detention pursuant to section 3143(a)(2) . . . , who meets the

conditions of release set forth in section 3143(a)(1) . . . , may be ordered

released, under appropriate conditions, by the judicial officer, if it is

clearly shown that there are exceptional reasons why such person’s

detention would not be appropriate.” 18 U.S.C. § 3145(c); see also United

States v. Williams, 903 F. Supp. 2d 292, 298–302 (M.D. Pa. 2012) (holding

that a district court possesses discretion to consider a temporary release

pending sentencing under § 3145(c)); United States v. Ortiz, No. 1:18-CR-

00134, 2020 WL 1904478, at *3 (M.D. Pa. Apr. 17, 2020) (endorsing

Williams in the context of COVID-19).

     To qualify for temporary release pending sentencing under

§ 3145(c), a defendant must first satisfy the criteria set forth in

§ 3143(a)(1). That section provides that the person “be detained, unless

the judicial officer finds by clear and convincing evidence that the person

is not likely to flee or pose a danger to the safety of any other person or



                                     9
     Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 10 of 15




the community if released.” 18 U.S.C. § 3143(a)(1); see also Fed. R. Crim.

P. 46(c) (placing burden of proof on the defendant).

     We originally ordered the defendant’s detention on September 11,

2015, based on his waiver of a detention hearing. We note that, having

pleaded guilty in the interim, the burden of proof has now shifted from

the government to the defendant. Compare 18 U.S.C. § 3142(f) (imposing

burden on government to prove dangerousness by clear and convincing

evidence and flight risk by preponderance of the evidence) with id.

§ 3143(a)(1) and Fed. R. Crim. P. 46(c) (imposing burden on defendant to

prove by clear and convincing evidence that he is not likely to flee or to

pose a danger to other persons or the community). Now, after considering

the information presented in the motion papers and based on the nature

of the offense of conviction, the length of the potential sentence to be

imposed, and the strong weight of evidence against the defendant, we

find that the defendant has failed to establish, by clear and convincing

evidence, that there is any condition or combination of conditions that

will reasonably assure the court that he is not likely to flee or pose a

danger to the safety of any other person or the community if released.




                                    10
     Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 11 of 15




     Based on the foregoing, we are not obligated to address the

“exceptional reasons” factor in § 3145(c). See Ortiz, 2020 WL 1904478, at

*5. Nevertheless, under the specific facts presented in this case, we find

the health risks posed by the COVID-19 pandemic to this particular

defendant do not constitute “exceptional reasons” justifying his

temporary release from presentence detention.

     In his supporting brief, Strange presents only speculative

arguments that his confinement in the LCP increases the health risks

posed to him by COVID-19. Other than a single guard who appears to

have had no contact with the movant, there have been no confirmed cases

of COVID-19 in the LCP. Moreover, LCP has implemented new policies

and procedures to protect its population as referenced above. There is no

evidence that such measures are, or have been, inadequate. Our court

has temporarily continued all live, in-court proceedings through May 31,

2020, which should ameliorate a criminal defendant’s concerns about

assisting his or her attorney in the preparation of a defense. Any reason

for Strange to assist his counsel in his defense is further diminished by

the fact that the presentence report in this case has already been

completed and apparently reviewed by counsel, and he is merely awaiting



                                    11
     Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 12 of 15




the scheduling of sentencing. Further, we are confident that LCP will

respect the privileged nature of the communications between attorneys

and their inmate-clients, as nothing to the contrary has been alleged or

otherwise brought to our attention.

     In his brief, Strange states that, if released, he will live with his

sister and her husband and their four children in Mahanoy City,

Pennsylvania, where his sister would serve as his third-party custodian.

He alleges that his sister supervises a group home for mentally

challenged adults, and is at her home when off-shift. She has no criminal

history; she has no drug or alcohol abuse problems; and she is willing to

undertake third-party custodian duties. Nevertheless, we are not

inclined to release him at this crucial time in the progression of his case,

before his sentencing hearing.

     In the absence of any evidence of a medically diagnosed health

condition that would increase the risk to Strange posed by COVID-19, or

any evidence that LCP is not providing—or is unable to provide—

appropriate medical care, we are not persuaded that Strange should be

released. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(recognizing that “the mere existence of COVID-19 in society and the



                                    12
     Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 13 of 15




possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail

the virus’s spread”). While the court remains sympathetic to Strange’s

subjective concerns regarding the possibility of health complications

caused by the COVID-19 virus, “[s]uch speculation does not constitute a

‘compelling reason’ for temporary release.” United States v. Loveings, Cr.

No. 20-51, 2020 WL 1501859, at *3 (W.D. Pa. Mar. 30, 2020); see also

United States v. Pritchett, No. CR 19-280, 2020 WL 1640280, at *3 (W.D.

Pa. Apr. 2, 2020) (despite being sympathetic to defendant’s medical

conditions, including a diagnosis of asthma, speculation concerning

possible future conditions in jail does not constitute a “compelling reason”

for temporary release.); United States v. Jones, No. 2:19-CR-00249-DWA,

2020 WL 1511221, at *3 (W.D. Pa. Mar. 29, 2020) (holding that, while the

defendant suffered from hypertension, sleep apnea, and asthma, and it

is true that individuals with respiratory issues are at higher risk for

COVID-19, his present health conditions were not sufficient to establish

a compelling reason for release in light of the danger to the community

posed by his release and the efforts undertaken at the jail to combat the



                                    13
     Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 14 of 15




spread of the virus) (citing United States v. Davis, No. 19-1604, 2020 U.S.

App. LEXIS 9987 (3d Cir. Mar. 20, 2020)).

     The mere presence of the virus, even in the detention setting, does

not automatically translate to the release of a person accused. United

States v. Williams, No. PWG-19-8, 2020 WL 1643662, at *2 (D. Md. Apr.

2, 2020) (denying defendant’s motion even where at least five inmates

had tested positive for COVID-19 and defendant suffered from allergies

and asthma); United States v. Bilbrough, No. TDC-20-0033, 2020 WL

1694362 (D. Md. Apr. 7, 2020) (affirming magistrate judge’s denial of

motion by defendant who suffered from diabetes); United States v.

Williams, No. PWG-13-544, 2020 WL 1434130 (D. Md. Mar. 24, 2020)

(denying a 67-year-old defendant’s motion); United States v. Penaloza,

No. TDC 19-238, 2020 WL 1555064 (D. Md. Apr. 1, 2020) (denying motion

of defendant who suffered from a heart murmur); United States v.

Jefferson, No. CCB-19-487, 2020 WL 1332011 (D. Md. Mar. 23, 2020)

(denying motion of asthmatic defendant). Thus, we are left to speculate

whether Strange’s continued incarceration would likely increase his risk

of harm. However, mindful of the rapidly evolving conditions in prisons

throughout the nation as well as the COVID-19 pandemic, we will



                                    14
      Case 3:15-cr-00189-RDM Document 1304 Filed 05/15/20 Page 15 of 15




entertain a renewed request for release if at some point in the future it

becomes clear that there are compelling reasons to justify the defendant’s

release. United States v. Sanchez, No. 1:19-cr-00152, 2020 WL 1814159

*7 (M.D. Pa. Apr. 9, 2020) (citing United States v. Lee, No 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020)).

   III. Conclusion

      For the reasons set forth above, Strange has failed to establish by

clear and convincing evidence that he is not likely to flee or pose a danger

to the safety of any other person or the community if released, and he has

failed to establish exceptional reasons why his continued detention until

sentencing is not appropriate. Therefore, his motion (Doc. 1297) is denied.

      An appropriate order follows.



                                   s/Joseph F. Saporito, Jr.
                                   JOSEPH F. SAPORITO, JR.
                                   U.S. Magistrate Judge
Dated: May 15, 2020




                                     15
